EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the Claims
Replace Claims 3, 9, 11, 17 and 19 with the following:

3.	The computer implemented method of claim [[2]]1, repeating the receiving network device usage information and providing a learned price plan steps periodically to determine if the [[new]]learned price plan is still appropriate.

9. A system, comprising: 
a price plan system, comprising at least one processor and a memory, wherein the price plan system is configured to provide an initial guaranteed price plan to a customer account for a plurality of network devices being used on a machine to machine (M2M) network associated with the customer account for a predetermined time period; and 
a billing and analytics system comprising at least one processor, and a learning database, wherein the billing and analytics system is configured to: 
receive usage information for a plurality of network elements comprising mobile packet gateway and Home Location Register (HLR) that interact with the plurality of 
conduct processing to adaptively change the initial guaranteed price plan based on the received usage information, to provide a learned price plan for the customer account associated with the plurality of network devices being used on the M2M network; 
wherein the learned price plan is for any of: the customer account for a particular user, for a group of network devices within the customer account, a learned pooling policy within the customer account, or a combination thereof; 
transmit the learned price plan to the price plan system; and 
implement the learned price plan by adaptively changing price based upon usage for the plurality of network devices being used on the M2M network associated with the customer account.

11.	The system of claim 9, wherein the billing and analytics system is configured to repeat operations periodically to determine if the [[new]]learned price plan is still appropriate.

17. 	A non-transitory computer readable medium that stores computer-executable instructions that, upon execution, cause one or more processors to perform operations by [[the]]a machine to machine (M2M network) for use in [[a]]the M2M network including network devices, the operations comprising: 
providing an initial guaranteed price plan to a customer account for a plurality of network devices, of said network devices, being used on the M2M network associated with the customer 
receiving data input from a plurality of network elements comprising mobile packet gateway and Home Location Register (HLR) that interact with the plurality of network devices via at least one base station controller by the billing and analytics system; 
receiving usage information for the plurality of network devices being used on the M2M network over the predetermined time period from the billing and analytics system; 
providing a learned price plan for, at least, the customer account associated with the plurality of network devices being used on the M2M network, to the billing and analytics system; 
wherein the billing and analytics system conducts processing to adaptively change the initial guaranteed price plan to the learned price plan based on the received network devices usage information, to produce the learned price plan for any of: the customer account for a particular user, for a group of network devices within the customer account, a learned pooling policy within the customer account, or a combination thereof; and 
implementing the learned price plan by adaptively changing price based upon usage for the plurality of network devices used on the M2M network associated with the customer account.

19. 	The non-transitory computer-readable medium of claim [[18]]17, repeating the receiving network device usage information and providing a learned price plan steps periodically to determine if the [[new]]learned price plan is still appropriate.


Reasons for Allowance
Claims 1, 3, 5-9, 11, 13-17, 19 and 21-24 are allowable.
The following is an examiner’s statement of reasons for allowance: 

Eligible Subject Matter
The newly amended claims include additional elements that are sufficient to amount to significantly more than the judicial exception and are also allowable over the prior art.  
Claim 1 recites the additional limitations of a machine to machine (M2M) network including a plurality of network devices being used on the M2M network, and receiving data input from a plurality of network elements comprising mobile packet gateway and Home Location Register (HLR) that interact with the plurality of network devices via at least one base station controller.  When looking at these additional limitations as an ordered combination with the additional limitations of claim 1 it is clear they provide more than an instruction to apply the abstract idea of a commercial or legal interaction to a technological environment.  Rather, the claimed combination of limitations recite a technology based solution of monitoring and controlling network resources on a particular network that overcomes the disadvantages of prior art systems.  In other words, the claims recite a technological solution to a technological problem.
The additional limitations provide security, quality of service enforcement, and interaction with charging and billing systems for mobile data service.  Mobile packet gateways are central to interconnecting the mobile infrastructure with 3rd party networks, and HLRs are critical to service creation and management of remote devices in the field (see Applicant’s Specification [0013-0014]. This system is not merely limiting the use of the concept to a 
It is noted the examiner found several of these limitations to be well-understood, routine and conventional activity.  Even assuming these limitations individually are well-understood, routine and conventional activity, “a new combination of steps in a process may be patentable even though all the constituents of the combination were well known and in common use before the combination was made” (see Diamond v. Diehr, 450 U.S. 175, 188 (1981)).  In this case, the specific elements of claim 1 work in combination to receive data input and usage information to adaptively change a learned price plan and implement it based upon usage for the plurality of network devices on the M2M network, which is not routine or conventional activity expected when providing price plans and billing for devices.  Additionally, the claims recite a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome, and provides an improvement over prior art solutions. Therefore, where the combination of elements are not routine and they provide significantly more than the judicial exception, the claim is patent eligible.
Claims 3 and 5-8 are dependencies of independent claim 1 and recite eligible subject matter for the reasons identified above with respect to claim 1.
Claim 9 recites a system consistent with and parallel to the limitations of the system of claim 1.  This system recites eligible subject matter for reasons consistent with those identified above with respect to claim 1.
Claims 11 and 13-16 are dependencies of independent claim 9 and recite eligible subject matter for the reasons identified above with respect to claim 9.

Claims 19 and 21-24 are dependencies of independent claim 17 and recite eligible subject matter for the reasons identified above with respect to claim 17.


Allowable Subject Matter
Claims 1, 3, 5-9, 11, 13-17, 19 and 21-24 are allowable over the prior art.  The combination of elements and the claim as a whole are not found in the prior art.

As discussed in the Non-Final Rejection dated 9/27/2019, neither Zalmonovitch (US 2013/0196626 A1) nor De La Rue (US 2012/0306613 A1) nor Chiang (US 2014/0006237 A1) nor the totality of the prior art anticipate or render obvious the combination of limitations as a whole.
While the prior art teaches some aspects and features of claims 1, 9 and 17, for each claim above, the Examiner emphasizes the unique combination of features as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention.  The combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Therese Kringen whose telephone number is (571)270-0159.  The examiner can normally be reached on M-F: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571)272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/MICHELLE T KRINGEN/            Examiner, Art Unit 3625